aste enp wn sess department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil dear we have considered your ruling_request dated date as to whether amendments to your organizational documents will affect your exempt status under sec_501 of the internal_revenue_code code facts you were created on date1 and the service recognized you as an organization exempt under sec_501 of the code and classified you as a public charity described in sec_509 you were one of three charitable organizations created to provide services and support for persons with neurological impairment the other two organizations x and y were also recognized as exempt under sec_501 your organizational documents stated that you were organized and operated exclusively for the charitable purpose of supporting and assisting x and y a few years later based on information that you submitted the service modified your public charity status to sec_509 and sec_170 on date2 y reorganized the group and amended your organizational documents the amendments e removed y as your sole member e provided that you shall have no members e placed your governance under a self-perpetuating board e changed your purpose to providing support and assistance solely to x an exempt_organization and e upon dissolution required the distribution of your assets to x ruling requested that the changes in your certificate of incorporation and bylaws pertaining to your purposes governance and the distribution of your assets upon dissolution specifically that your purposes will no longer include providing support and assistance to y that you will no longer have y as your sole member and will be governed by a self-perpetuating board_of directors and that upon dissolution your assets will be distributed to x provided it is then recognized by the internal_revenue_service as an organization described in sec_501 and sec_170 of the internal_revenue_code and not to y will not have any effect on your status as an organization_exempt_from_taxation under sec_501 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code states that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 sec_1_501_c_3_-1 of the treasury regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes analysis to establish exemption from tax under sec_501 an organization must pass the organizational_test set out in sec_1_501_c_3_-1 of the regulations under this test an applicant’s articles of organization must limit the organization’s purposes to one or more exempt purposes specified in sec_501 your amended certificate of incorporation specifically states that you are organized exclusively for the charitable purpose of supporting and assisting x an exempt_organization since your certificate of incorporation continues to meet the requirements of the organizational_test the amendments will not adversely affect your qualification for exempt status under sec_501 conclusion accordingly based on the foregoing we rule as follows the changes in your certificate of incorporation and bylaws pertaining to your purposes governance and the distribution of your assets upon dissolution specifically that your purposes will no longer include providing support and assistance to y that you will no longer have y as your sole member and will be governed by a self-perpetuating board_of directors and that upon dissolution your assets will be distributed to x provided it is then recognized by the internal_revenue_service as an organization described in sec_501 and sec_170 of the internal_revenue_code and not to y will not have any effect on your status as an organization_exempt_from_taxation under sec_501 of the code this ruling is limited in scope to the organizational_test under sec_1_501_c_3_-1 of the regulations it does not consider or make any determination with regard to your activities or the operational_test under sec_1_501_c_3_-1 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
